Citation Nr: 0532933	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-07 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, ganglion cyst, right wrist, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for postoperative residuals, ganglion cyst, right 
wrist.

The record reflects that the veteran was scheduled for a 
hearing before a traveling section of the Board at the RO in 
July 2001 and failed to report for the hearing.  An August 
2001 VA Form 119, Report of Contact, shows that the veteran 
stated he had had a doctor's appointment on the day of the 
hearing and had been unable to attend.  In January 2002, the 
Board determined that the veteran had established good cause 
for his failure to report for the hearing and remanded the 
claim for the RO to schedule another hearing before a 
traveling section of the Board.  

In June 2003, the veteran indicated that he wanted to have a 
video conference hearing before the Board.  In July 2003, the 
veteran was informed that a video conference hearing had been 
scheduled in September 2003.  The record reflects that the 
veteran failed to appear for the video conference hearing.  
He has not provided any evidence of good cause for his 
failure to report for the hearing.  Thus, the Board finds 
that there is no Board hearing request pending at this time.

In October 2003, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for VA 
examinations in connection with his increased-rating claim in 
April 2005 and July 2005.  The veteran failed to appear for 
these examinations.

2.  In an August 2005 supplemental statement of the case, the 
RO informed the veteran that he had failed to appear for VA 
examinations in April 2004 and July 2004.  

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations in April 2005 and July 2005.  


CONCLUSION OF LAW

The claim for entitlement to an evaluation in excess of 
10 percent for postoperative residuals, ganglion cyst, right 
wrist is denied due to failure to report, without good cause, 
for VA compensation examinations.  38 C.F.R. § 3.655(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  The 
RO stated that in order to establish entitlement to an 
increased evaluation, the veteran would need to show that his 
disability had gotten worse.  As to informing the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf, VA informed him it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  He was 
informed that he could obtain private records himself and 
submit them to VA.  Finally, the RO asked the veteran to 
provide any other evidence or information that he had 
pertaining to his claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following that letter, two 
supplemental statements of the case were issued, which 
provided the veteran with 60 days (each time) to submit 
additional evidence.  Further, in between the issuance of the 
two supplemental statements of the case, the Board remanded 
the claim, wherein it reminded him that he had the right to 
submit additional evidence in connection with his claim.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence, which he did.  Following that 
letter, a supplemental statement of the case was issued in 
August 2005, which provided the veteran with notice to submit 
additional evidence.  Further, in the October 2003 remand, 
the Board reminded the veteran that he had the right to 
submit additional evidence in connection with his claim.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment records 
and other medical records.  The veteran submitted private 
medical records.  VA also provided the veteran with an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claim for an evaluation in excess 
of 10 percent for postoperative residuals, ganglion cyst, 
right wrist, is a "claim for an increased rating."  See id.

In October 2003, the Board remanded the claim, in part, 
because it had determined that an examination was necessary 
to determine the current level of severity of the service-
connected right wrist in that additional symptoms had been 
found in that anatomical region and it wanted to know if such 
symptoms were associated with the service-connected 
disability.  At that time, the Board recognized that the 
record reflected that the veteran had previously failed to 
appear for examinations and included a paragraph in the 
remand addressing the provisions of 38 C.F.R. § 3.655(b).  
Specifically, it stated the following: 

The veteran is hereby notified that 
failure to report for a VA examination in 
connection with a claim for an increased 
evaluation, without good cause shown, the 
claim will be denied.  38 C.F.R. § 3.655 
(2002).

(Emphasis in original.)

In the April 2004 letter to the veteran, the RO also informed 
the veteran that if he failed to report for an examination 
his claim could be denied.

The record reflects that the veteran failed to report for a 
VA examination scheduled in April 2005 associated with the 
claim for increase.  A May 2005 VA Form 119, Report of 
Contact, shows that the veteran called and acknowledged that 
he had missed the examination and asked for it to be 
rescheduled.  No reason for the failure to report was shown.  
VA then rescheduled the examination for July 2005, and the 
veteran failed to report for that examination as well.  Later 
that month, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he was not able 
to report for the examination and was now willing to report.  
Another examination was not rescheduled.

In the August 2005 supplemental statement of the case, the RO 
informed the veteran that the Board had remanded his claim 
for him to be examined and that it had been notified that he 
had failed to appear for examinations scheduled in April 2005 
and July 2005.  He was provided with 60 days to submit 
comment on the additional evidence considered since the March 
2000 statement of the case.  The record does not reflect that 
the supplemental statement of the case was returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The veteran did not respond to the supplemental statement of 
the case.

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), that the 
veteran's claim for an increased evaluation for residuals, 
ganglion cyst, right wrist, must be denied.  The veteran was 
informed in the August 2005 supplemental statement of the 
case that he had failed to report for VA examinations 
scheduled in April 2005 and July 2005.  He was provided with 
60 days to submit comment on that finding, and he did not 
submit any evidence or argument as to his reason for not 
reporting for the examinations.  Thus, the Board finds that 
the veteran has not submitted any evidence of "good cause" 
for his failure to report for the April 2005 and July 2005 
examinations.  See 38 C.F.R. § 3.655(b).

The Board is aware that the veteran submitted a VA Form 21-
4138 after he had failed to report for the second examination 
scheduled in July 2005 and indicated a willingness to appear 
for an examination.  However, the veteran did not provide any 
evidence of "good cause" for his failure to report.  He was 
specifically informed in the October 2003 Board remand that 
evidence of "good cause" must be shown when a veteran fails 
to report for a VA examination.  The record reflects that the 
veteran has repeatedly failed to appear for examinations 
associated with other compensation claims he has filed with 
VA, and, at times, he has provided a reason for his failure 
to appear for the examination.  Thus, he is aware that he has 
to provide a reason for failing to report.  Additionally, 
after he expressed a willingness to report for the 
examinations, the RO issued the August 2005 supplemental 
statement of the case.  At that time, he had the opportunity 
to establish "good cause" for his failure to report.  He 
did not respond.

As stated above, when a veteran is seeking benefits for a 
claim for increased benefits and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  What is clear is that VA has taken 
concerted efforts to assist the veteran in the development 
and adjudication of his claim.  For the reasons stated above, 
the Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Accordingly, as the veteran's claim is a claim for increased 
benefits, and he has failed to establish "good cause" in 
his failure to report for the April 2005 and July 2005 VA 
examinations, his claim for an evaluation in excess of 
10 percent for residuals, ganglion cyst, right wrist, is 
denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

An increased evaluation for postoperative residuals, ganglion 
cyst, right wrist, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


